DETAILED ACTION
 
 
Priority

In view of applicant's amendments, the priority of the claims herein are 3/1/2019



Response to Arguments
The arguments are withdrawn in view of the allowance herein.


Claim Rejections - 35 USC § 101
The previous 101 rejection is withdrawn in view of applicant's amended claim language.

Allowable Subject Matter
Claim 1-20 are allowed.

Examiners Comment
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments overcome the art, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cordelia Zecher can be reached on 571 272 7771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431